Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-15 are all the claims.
2.	Claims 1-15 are all the claims under examination.

Information Disclosure Statement
3.	The IDS’ of 5/26/2021 and 5/26/2021 have been considered and entered. The initialed and dated 1449 forms are attached.

Drawings
4.	The drawings were received on 7/17/2020.  These drawings are accepted.

Objections
Specification
5.	The disclosure is objected to because of the following informalities:
a) The use of the term, i.e., Sepharose, Econo-Column, Tris, Herceptin, Erbitux, MabSelect Sure, BIAcore, ATCC, Vectibix, liquimin, StemPro Accutase, EX-CELL 293, NuPAGE, HiTrap, FACSCalibur, GLUTAMax, OptiMEM, PowerCHO2, TubeSpin Bioreactor 50, , which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

b) The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See [0123; 0205; 02360]. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

	c) The specification contains typographical errors, i.e., at [0213-0216; 0218; 0220; 0257; 0295] for “5x10e_.”
Appropriate correction is required.

6.	The abstract of the disclosure is objected to because it declares the invention being “novel”.  
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

7.	Claims 6-8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 6-8 are drawn to the second polypeptide comprising a modified VH3 that results in reduction or abrogation of binding of the second polypeptide to Protein A.  Claim 1 is drawn to the second polypeptide “that does not bind to Protein A.” The second polypeptide that is reduced in its binding to Protein A is not altogether lacking in its ability to bind Protein A. The claims are inconsistent with Claim 1 and are broadening from the prerequisite in element (b) of Claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1(vi)-(ix) 2-3 of U.S. Patent No. 9493563 (cited in the IDS of 5/26/2021). The instant application is a CON of 9493563 (14/532,923) as shown in the below continuity map and therefore is not afforded the safe harbor protection under 35 USC 121.

    PNG
    media_image1.png
    711
    1088
    media_image1.png
    Greyscale


Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘563 patent are drawn to in vitro methods of making the hetero-dimeric immunoglobulin using the same steps of instant claims 13-14 which intended output/readout/product encompassing the hetero-dimeric immunoglobulin of Claims 1-11 and the species recited in instant claim 12 (i)-(iv) as follows:

    PNG
    media_image2.png
    1043
    1143
    media_image2.png
    Greyscale

	The species encompassed by ref claim 1 (vi)-(ix) and 12 (i)-(iv), respectively, would comprise the VH CDR1-3/VL and CDR1-3 or VH and VL domains for each of the anti-CD3 epitope binding regions (claims 5 and 15) and anti-CD38 epitope binding regions (claim 2) to the extent the claims are overlapping for the same sequence structures.

9.	Claims 1-4, 5 (SEQ ID NO: 104/106) 6-11 and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7, 11-14 of copending Application No. 17/581,624 (reference application US 20220213227) as evidenced by U.S. Patent No. 9493563 (cited in the IDS of 5/26/2021). 
The reference application is not afforded safe harbor provision under 35 USC 121 because it shares continuity as a CIP with U.S. Patent No. 9493563 for which a terminal disclaimer was filed and entered:

    PNG
    media_image3.png
    273
    677
    media_image3.png
    Greyscale

The claimed invention of Claim 1-11 for hetero-dimeric immunoglobulins or fragments thereof comprising the CD3-epitope binding regions set for by the VH/VL CDR1-3 in generic Claim 15 (SEQ ID NOS: 352-357) and SEQ ID NO: 104/106 (Claim 5) and a cancer antigen binding region in being engineered to promote hetero-dimer formation during expression by way of the specific residue substitutions in the CH3 domain for first and second polypeptides at a protein-protein interface that can be purified to a high degree using a Protein A differential purification. The claimed invention of Claims 13-14 drawn to a method for producing the heterodimeric immunoglobulin from the preceding claims 1-11. 
The reference claim 4 drawn to a heterodimeric immunoglobulin comprising two polypeptides:

    PNG
    media_image4.png
    156
    690
    media_image4.png
    Greyscale

The reference claim 5 drawn to a heterodimeric immunoglobulin comprising a different epitope binding site on the second polypeptide from the anti-CD3 epitope binding site on the first polypeptide:

    PNG
    media_image5.png
    131
    684
    media_image5.png
    Greyscale

 The reference claims do not claim the structure for a hetero-dimeric immunoglobulin, but the specification disclosure for both the reference and USPN 9493563 make clear the role of substitutions in the CH3 domains at protein-protein interface residues, e.g., see entire specification, specifically, 

    PNG
    media_image6.png
    369
    1213
    media_image6.png
    Greyscale
 in order to maximize hetero-dimerization by way of the CH3 domains in each of the 1st and 2nd polypeptides.
The reference Claim 1 teaches SEQ ID NOS: 104 (VH) and 106 (VL) encircled in the claim for anti-CD3 VH and VL domains: 
    PNG
    media_image7.png
    177
    681
    media_image7.png
    Greyscale

Anti-CD3 VH domain: SEQ ID NO: 104 of instant Claim 5 vs SEQ ID NO: 104 (Ref claim 1):

    PNG
    media_image8.png
    235
    677
    media_image8.png
    Greyscale

Anti-CD3 VL domain: SEQ ID NO: 106 (Claim 5) vs SEQ ID NO: 106 (Ref claim 1):

    PNG
    media_image9.png
    174
    682
    media_image9.png
    Greyscale

Accordingly Claims 1-11 are encompassed by the claims and inherent claim language by the reference application as evidenced by USPN 9493563.

Reference claims 11-15 are drawn to in vitro methods for producing the hetero-dimeric immunoglobulin of reference Claim 4 (above analysis):

    PNG
    media_image10.png
    464
    709
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    316
    669
    media_image11.png
    Greyscale

	Notably the instant claims 13-14 are drawn to nearly identical method steps as follows:

    PNG
    media_image12.png
    646
    695
    media_image12.png
    Greyscale

	The POSA would have found the instant invention prima facie obvious of the reference application claims and as evidenced from U.S. Patent No. 9493563
This is a provisional nonstatutory double patenting rejection.



10.	Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 15/984,822 (reference application US 20180355064). Although the claims at issue are not identical, they are not patentably distinct from each other because Applicants have acknowledged obviousness of the claims between the two applications by admission in the prosecution history of the reference application. Applicants filed a terminal disclaimer in the reference application as against the claims for the instant application on 6/8/2022.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
11.	No claims are allowed.
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643